RENDERED: OCTOBER 8, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-1311-MR

DONALD LYNCH                                                          APPELLANT


                  APPEAL FROM PULASKI CIRCUIT COURT
v.                  HONORABLE JERRY J. COX, JUDGE
                        ACTION NO. 99-CR-00152


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                     OPINION
                                    VACATING

                                   ** ** ** ** **

BEFORE: CALDWELL, DIXON, AND L. THOMPSON, JUDGES.

CALDWELL, JUDGE: Donald Lynch has appealed from the trial court’s entry of

an order denying him Kentucky Rules of Civil Procedure (CR) 60.02 relief after

Lynch, convicted of murder and serving a life sentence, sent copies of a letter to

multiple officials in all three branches of government seeking advice upon being

denied parole. He argues the trial court improperly considered his letter seeking
advice as a motion for relief pursuant to CR 60.02 and the Commonwealth agrees.

We agree, as well, and vacate the order of the Pulaski Circuit Court.

                                         FACTS

              In 2000, Lynch was found guilty of murder and was sentenced to life

imprisonment.1 Per Kentucky Revised Statute (KRS) 439.3401(2), a person

serving a life sentence is eligible for parole after serving twenty (20) years of the

sentence. Thus, having been credited for time served before his conviction, Lynch

went before the Parole Board for consideration for the first time in 2019. The

Parole Board deferred parole consideration for an additional ten (10) years.

              Lynch was understandably upset by the decision and felt that the

Board failed to give due consideration to his explanation of the death of the victim.

Lynch wrote a three-page letter outlining his version of the crime, which included

malfeasance on the part of investigators of the offense and articulated his

disagreement with the Board’s determination. He sent this letter to various

officials in the judicial branch, the Department of Public Advocacy, and other

attorneys and officials in Pulaski County, hoping for some assistance or advice




1
 His conviction was affirmed by the Kentucky Supreme Court on direct appeal in 2002 in No.
2000-SC-1049-MR, denial of post-conviction relief was affirmed by this Court in No. 2002-CA-
2218-MR, and discretionary review of that determination was denied by the Kentucky Supreme
Court in No. 2004-SC-0498-MR.

                                            -2-
from a recipient. One of the copies was addressed to District Court Judge Kathryn

Wood. None of the letters was addressed to the Pulaski Circuit Court.

             The letter addressed to Judge Wood somehow made it into the hands

of Pulaski Circuit Judge Jerry Cox. Judge Cox entered an order construing the

letter as a request for relief under CR 60.02. In part, Judge Cox held:

                  CR 60.02 is not intended as an additional, belated
             opportunity to raise issues which could have been raised
             prior to judgment; [sic] rather, it is for extraordinary
             relief that [sic] not otherwise available by direct appeal
             and or [sic] a motion under RCr 11.42 to vacate, set
             aside, or correct [sic] sentence. Moreover, one of the
             chief factors with respect to the availability of CR 60.02
             relief is the inability of the moving party to assert his
             claim prior to the entry of the order from [sic] he seeks
             relief. All of Lynch’s claims to relief as stated in his
             letter are claims that should have and could have been
             raised during the regular course of proceedings. Lynch’s
             Motion is OVERRULED.

             Lynch appealed the order, arguing that he had not requested CR 60.02

relief, and the Commonwealth concurs that the Pulaski Circuit Court

inappropriately considered the letter a motion. We agree with the parties and

vacate.

                           STANDARD OF REVIEW

             At issue here is a question of law, concerning whether the jurisdiction

of the court has been properly engaged. Therefore, the review is de novo. Russell

v. Commonwealth, 495 S.W.3d 680, 683 (Ky. 2016).


                                         -3-
                                       ANALYSIS

                As Lynch points out, for a court to consider a filing of any sort to be a

motion, that filing must meet the requirements of Kentucky Rules of Criminal

Procedure (RCr) 8.14. Arguably, the letter in the present matter is not even a

“filing” since the record contains no indication that it was sent to the Pulaski

Circuit Clerk for filing. When he sought to appeal the order entered by the Pulaski

Circuit Court which is the subject of this appeal, Lynch knew to file his notice of

appeal with the clerk, so we posit that if he had intended to “file” the letter seeking

relief, he would have done so. The letter was not a “filing.”

                Further, the letter does not meet the minimal requirements to be

properly considered a motion: “An application to the court for an order shall be by

motion which shall be in writing unless made during a hearing or trial, shall state

with particularity the grounds therefor, and shall set forth the relief or order

sought.”2 The letter neither stated grounds nor sought relief. It was not a motion

and it was error for the Pulaski Circuit Court to consider it to be one.

                Caselaw compels us to vacate the order. As pointed out by the

Commonwealth, the Kentucky Supreme Court has held, “[A]n ex parte letter to a

judge is not a substitute for a properly presented motion.” Dillingham v.

Commonwealth, 995 S.W.2d 377, 381 (Ky. 1999). In limited circumstances, a


2
    RCr 8.14.

                                            -4-
court can consider a letter to be a motion, but in order to properly do so, the letter

must state grounds and ask for relief, in conformance with RCr 8.14. Lynch cites

to Russell v. Commonwealth, arguing that there must be some compliance with the

rule, even for pro se litigants, for a writing to be considered a motion.

             Russell’s letter was not a formal motion by any means.
             But a letter to the court may be construed as a pro se
             motion if it complies with Criminal Rule 8.14.
             [Commonwealth v.] Tigue, 459 S.W.3d [372], 386-87
             (Ky. 2015). Additionally, this Court has recognized that
             pro se litigants are entitled some leniency. Beecham v.
             Commonwealth, 657 S.W.2d 234, 236 (Ky. 1983). As
             this Court stated in Beecham, “[p]ro se pleadings are not
             required to meet the standard of those applied to legal
             counsel.” Id. Nonetheless, pro se pleadings still “must
             give at least fair notice of the claim for relief to be
             sufficient.” Id. (emphasis added).

Russell, 495 S.W.3d at 683.

             While courts may grant grace to pro se litigants and consider a writing

to be a motion, there must be at least a nod towards the rules, at least a request for

relief. No request for relief is found in Lynch’s letter. It was not a motion and the

trial court was without authority to consider it so.

                                   CONCLUSION

             We find the trial court erred in construing Mr. Lynch’s letter as a

motion and entering an order. The order is vacated.



             ALL CONCUR.

                                          -5-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Donald Lynch, pro se    Daniel Cameron
LaGrange, Kentucky      Attorney General of Kentucky

                        E. Bedelle Lucas
                        Assistant Attorney General
                        Frankfort, Kentucky




                       -6-